Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Abigail Griffin on 12/15/2020.

The application has been amended as follows: 

-- 1.    (Amended) A method for operating a piston pump (10), which is driven by means of a coil (1) of an electromagnet, wherein, by means of the electromagnet, a piston (2) of the piston pump (10) is moveable in a cylinder (3) for the execution of a pump action,
	wherein, during a switch-in time, a voltage (U) is applied to the coil (1), such that a current flows in the coil (1) and the piston (2) is accelerated,
	wherein the voltage is applied by means of an semiconductor switch of an actuation device (11), and 
	wherein a time characteristic of an electrical state variable (I, U) of the coil (1) is qualitatively determined by measuring a voltage drop across an internal resistance of the semiconductor switch (LS) and determining the current in the coil from the measured voltage drop, and the time characteristic, or a characteristic derived therefrom, is evaluated in order to determine the impact of the piston (2) on a limit stop (8),
	control the voltage applied to the coil (1) to accelerate the piston according to the determined time characteristic, 
	wherein a conveyance of vapor is detected on the basis of a time characteristic of the voltage. --


-- 2.    (Amended) The method as claimed in claim 1, wherein an impact time point (tA) of the piston (2), at which the piston (2) engages with the limit stop (8), is determined on the basis of the time characteristic of the electrical state variables (I, U). –


-- 3.    (Amended) The method as claimed in claim 2, wherein the impact time point (tA) is detected and, in a first temporal derivation of the characteristic of the electrical state variables (I, U), an extreme value is temporally determined , in a second temporal derivation of the characteristic of the electrical state variables (I, U), a zero-crossing is temporally determined, or both the extreme value and the zero-crossing are determined. –


-- 7.    (Amended) The method as claimed in claim 2, wherein the voltage supply is terminated before the determined impact time point (tA) is reached, or when the determined impact time point (tA) is reached. –


-- 8.    (Amended) The method as claimed in claim 7, wherein a voltage supply time (II) of the coil (1) is set such that, further to the end of the voltage supply time (II), the piston (2) reaches the limit stop (8) as a result of its momentum, and reaches the limit stop (8) at a substantially lower speed


-- 10.    (Amended) The method as claimed in claim 9, wherein, further to the commencement of a discharge process of fluid from the piston pump (10), a dip (E) in the voltage characteristic (U) on the coil (1) is detected, specifically wherein a difference between the voltage characteristic and a characteristic of a reference voltage at an average value of the voltage (U) during a time interval following 


-- 11.    (Amended) An actuation device (11) for a piston pump (10) for the conveyance of a fluid, specifically a fuel, having a cylinder (3), a piston (2) and an electromagnet with a coil (1) for the movement of the piston (2) in the cylinder (3), wherein the actuation device (11) comprises a semiconductor switch (LS), by means of which a voltage is applied to the coil (1), and the actuation device (11) is configured to;
	apply, during a switch-in time, a voltage (U) to the coil (1), such that a current flows in the coil (1), accelerating the piston (2);
;
	determine an impact of the piston (2) on a limit stop (8) by evaluating the characteristic, or a characteristic derived therefrom; and
	control the voltage applied to the coil (1) to accelerate the piston according to the determined time characteristic
	wherein a conveyance of vapor is detected on the basis of a time characteristic of the voltage (U) to the coil (1). --


-- 13.    (Amended) The actuation device (11) as claimed in claim 11, wherein the voltage (U_DS) across the internal resistance of the 


The following is an examiner’s statement of reasons for allowance:

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746